Case: 12-31000       Document: 00512207187         Page: 1     Date Filed: 04/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 12, 2013
                                     No. 12-31000
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

HUBERT ARVIE,

                                                  Plaintiff-Appellant

v.

ROBERT C. TANNER, Warden; KEITH BICKHAM, Deputy Warden; GERALD
LEBO, Assistant Warden; JERRY P. MILLER, Assistant Warden; LARRY
GROW, Administrative Colonel; BILLY ANDERSON, Administrative Colonel;
WADE RIGDON, Lieutenant Subordinate; CAROL JORDAN, Subordinate
Lieutenant; BESSIE CARTER, Director of Medical; CHARLES BOYD, Liaison
to Legal Programs; MICHAEL DICKERSON, Liaison to Legal Programs;
JAMES M. LEBLANC, Secretary, Louisiana Department of Corrections;
DENNIS LARAVIA, Doctor,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-1638


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Hubert Arvie, Louisiana prisoner # 122010, has filed a motion to proceed
in forma pauperis (IFP) on appeal following the denial of his motion to proceed


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31000        Document: 00512207187        Page: 2     Date Filed: 04/12/2013

                                       No. 12-31000

IFP in his 42 U.S.C. § 1983 complaint in the district court. The district court
determined that Arvie was barred from proceeding IFP because he had
accumulated three strikes under 28 U.S.C. § 1915(g).1 Arvie does not dispute
that he has three strikes but argues that the § 1915(g) bar should not apply
because he is under imminent danger of serious physical injury. In support of
this contention, he states that his requests to see a cardiac specialist and for
“necessary life-sustaining treatment” for his hepatitis was denied and that if his
Hepatitis C is not properly treated, he will sustain irreversible liver damage.
Additionally, he asserts that he is forced to eat foods that cause him to
experience chest and kidney pains.
      “[A] prisoner with three strikes is entitled to proceed with his action or
appeal only if he is in imminent danger at the time that he seeks to file his suit
in district court or seeks to proceed with his appeal or files a motion to proceed
IFP.” Banos v. O’Guin, 144 F.3d 883, 884 (5th Cir. 1998). Arvie’s contentions
indicate that he suffers from a variety of chronic medical conditions for which he
is receiving treatment. Although he apparently disagrees with the course of his
treatment, there is nothing to suggest that Arvie’s medical conditions place him
in imminent danger of serious physical injury. Accordingly, his motion for leave
to proceed IFP is DENIED and the appeal is DISMISSED.




      1
          See Arvie v. Lastrapes, No. 95-30967, 1997 WL 34211855 (5th Cir. June 15, 1997).

                                             2